NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: September 20, 2022


                         S22A1196. JONES v. THE STATE.


        COLVIN, Justice.

       Joseph Jones, III appeals his convictions for felony murder in

connection with the shooting deaths of Quatez Strong and Jalen

Walker. 1        In his sole enumeration of error, Jones argues that,

because “unrebutted” testimony showed that he was provoked to


       1 The shooting occurred on April 22, 2017. Walker died that day, and
Strong died the following day. On July 5, 2017, a Dougherty County grand
jury indicted Jones for felony murder predicated on aggravated assault, in
connection with the death of Strong (Count 1), felony murder predicated on
aggravated assault, in connection with the death of Walker (Count 2), two
counts of aggravated assault (Counts 3 and 4), and two counts of possession of
a firearm during the commission of a felony (Counts 5 and 6). Following a
December 2018 trial, a jury found Jones guilty on all counts. In January 2019,
the court sentenced Jones to concurrent terms of life in prison with the
possibility of parole for Counts 1 and 2 and two consecutive five-year terms of
probation for Counts 5 and 6. Counts 3 and 4 merged with Counts 1 and 2 for
sentencing purposes. Jones timely filed a motion for new trial on January 22,
2019, and amended the motion through new counsel on August 30, 2019. The
court denied the motion for new trial, as amended, on May 31, 2022. Jones
filed a timely notice of appeal directed to this Court. The case was assigned to
this Court’s August 2022 term and submitted for a decision on the briefs.
shoot,      the   trial   evidence    at   most    established     voluntary

manslaughter and was insufficient to support his felony-murder

convictions. 2    We disagree.       Because a rational jury could have

rejected the testimony that Jones claims established provocation

and the evidence was more than sufficient to support Jones’s felony-

murder convictions, we affirm.

        Viewed in the light most favorable to the jury’s verdicts, the

trial evidence showed the following. In the early morning hours of

Saturday, April 22, 2017, Jones was driving his SUV in Albany,

Georgia, with his wife and two children in the vehicle. Jones was

carrying a Glock 22 pistol and had an AR-15 pistol stored under his

seat.

        Around 2:45 a.m., while driving, Jones fired his Glock pistol at

a sedan, shooting a total of 16 rounds and emptying the magazine.

The sedan veered over to the side of the road, coming to a stop on



        Jones does not challenge the sufficiency of the evidence supporting his
        2

convictions for possession of a firearm during the commission of a felony, and
we no longer sua sponte review unraised sufficiency claims in non-death
penalty murder cases. See Davenport v. State, 309 Ga. 385, 392 (4) (846 SE2d
83) (2020).
                                       2
the curb, and Jones parked his SUV a short distance away near a

stop sign. Jones then called 911 to report that he had “just had a

shootout” with another car. Jones told the dispatcher that the car

“followed me.” Then, according to Jones, “th[e] car pulled up beside

me and they started shooting, so I pulled out my own pistol and

started shooting back.” “I believe I’ve killed both of them,” Jones

told the dispatcher.

     When officers arrived on the scene, they found two young men,

later identified as 15-year-old Walker and 18-year-old Strong, in the

sedan. There were several bullet holes along the passenger side of

the car, as well as in the windshield, and both men had been shot.

Walker, who was sitting in the passenger seat, died at the scene

from a gunshot wound to the head. Strong, the driver, died the next

day from multiple gunshot wounds.

     On the scene, Jones told Officer Brenten Laethem that Jones

was in the area to show his family where he grew up. Jones stated

that the car had been following him and that, when the car pulled

up next to the driver’s side of his SUV, “he saw a flash coming from

                                 3
the [car.]” At that point, Jones said, “he grabbed his pistol, which

was a Glock [ ]22, and he fired at the vehicle.”

     Officer Laethem testified that he searched the sedan and spent

an hour or two searching the area “looking for any type of weapon,

any type of firearm, whether it be a rifle, shotgun, pistol, or

anything, to prove if Mr. Jones’[s] statement about seeing a flash

inside the car was possibly true.” But Officer Laethem did not locate

a weapon inside the vehicle or in the general area.

     A crime scene reconstruction analyst later determined that

bullets had entered the car from three separate directions: from the

front, from the side, and from slightly behind the vehicle.         The

presence of shattered glass in and around the sedan but not inside

the door panels indicated that the sedan’s passenger-side windows

were up when Jones fired at the car. Further, all of the ballistics

evidence collected from the scene and recovered from autopsies,

including 16 cartridge cases and a bullet, matched Jones’s pistol.

     In his case in chief, Jones’s wife (Susan), Jones’s son (J. J.), and

Jones himself each testified about the shooting, telling similar

                                   4
stories.3 According to their testimony, the family had left their home

in Cordele around 1:00 or 1:30 a.m. and were headed to a car

dealership in Albany to look for a bigger vehicle. 4 On the way, they

decided to take a detour through the residential neighborhood where

Jones grew up, which was where the shooting ultimately occurred.

J. J. noticed a sedan driving erratically behind them and warned

Jones about the car, which appeared to follow them down several

streets.

      All three family members said that, at some point, they heard

a “pop,” which Susan thought might have resulted from a “bust[ed]”

tire. Shortly thereafter, Jones testified, the sedan “came up closer”

and “mirrored [his] speed.” According to Jones, he told his family

“this doesn’t look right” and “y’all brace y’allselves.” Jones, who said

he was “a licensed carrier” and “always” kept his Glock 22 “in [his]



      3 Susan testified that she was visually impaired and primarily relied on
her hearing. J. J. was 16 years old when the shooting occurred, and Jones’s
younger child, who had been in the back seat of the SUV with J. J. during the
shooting, did not testify.
      4 When asked on cross-examination why they were going to look for a

new car at 2:00 in the morning, Susan testified that it was because they were
“always riding, day or night,” and “they have lights on out there” on the car lot.
                                        5
waistband,” testified that he “took [his] gun out,” “laid [the] gun in

[his] lap,” and slowed his SUV down to a “crawl.”

     According to Jones and J. J., the sedan then “came around” the

driver’s side of their SUV like it was going to pass. Jones claimed

that the sedan drove “just past me, just a little bit,” before abruptly

stopping, at which point he “saw a gun” in the hand of the passenger,

who was turned toward Jones. Jones, Susan, and J. J. all testified

that they heard a second “pop” or “pow” accompanied by a flash of

light. Jones further claimed that he felt “the pressure from the gun

and the shot,” heard “ringing” in his ears, and felt “terrified.”

According to Jones, he ducked down, “jammed” the brakes, grabbed

his gun, and fired at the car, which was only three to five feet away

from him at the time.      Jones testified that he shot his “whole

magazine,” until he was “out of bullets,” firing shots toward the front

and back seats because he had seen people “moving in the back

[seat]” as the car approached his SUV.

     On cross-examination, Jones testified that, while parked by the

stop sign, he removed his AR-15 pistol (which he ordinarily stored

                                  6
in his trunk) from under his seat, chambered a round, and set the

gun on his seat because he believed there could “still [be] some

danger.”   Jones also acknowledged that officers did not find a

weapon in the sedan and that, during the incident, neither he, nor

his family, nor his SUV were shot.

     Although the verdict form included options for the jury to find

Jones guilty of voluntary manslaughter rather than felony murder,

the jury returned verdicts of guilty on the felony-murder counts,

leaving the lines for voluntary manslaughter blank.

     On appeal, Jones contends that the trial evidence was

insufficient to prove felony murder because the “unrebutted”

testimony of Jones and his family members showed that Jones was

“fearful and provoked,” and thus voluntary manslaughter was the

only rational verdict. See OCGA § 16-5-2 (a) (defining voluntary

manslaughter as the killing of a person that would “otherwise be

murder” but for the fact that the defendant “act[ed] solely as the

result of a sudden, violent, and irresistible passion resulting from

serious provocation sufficient to excite such passion in a reasonable

                                 7
person”).   Viewing the evidence in the light most favorable to the

felony-murder verdicts, however, we disagree.

     Evidence is constitutionally sufficient to support a conviction

if, “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” McIntyre v. State,

312 Ga. 531, 531 (1) (863 SE2d 166) (2021) (quoting Jackson v.

Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)

(1979)). “This Court does not reweigh evidence or resolve conflicts

in testimony” but rather “defer[s] to the jury’s assessment of the

weight and credibility of the evidence.” Id. (citation and punctuation

omitted). Further, “[w]hether or not a provocation, if any, is such a

serious provocation as would be sufficient to excite a sudden,

violent, and irresistible passion in a reasonable person, reducing the

offense from murder to manslaughter, is generally a question for the

jury.” Thomas v. State, 311 Ga. 573, 575-576 (1) (858 SE2d 504)

(2021) (citation and punctuation omitted).

     Here, the evidence presented at trial was sufficient to support

                                  8
a jury finding beyond a reasonable doubt that Jones committed

felony murder predicated on aggravated assault rather than

voluntary manslaughter based on a passionate response to adequate

provocation. See OCGA §§ 16-5-21 (a) (2) (providing that an assault

committed with a deadly weapon constitutes aggravated assault);

16-5-1 (c) (providing that a person commits felony murder “when, in

the commission of a felony, he or she causes the death of another

human being irrespective of malice”); 16-5-2 (a) (defining voluntary

manslaughter). See also Stork v. State, 303 Ga. 21, 23 (1) (b) (810

SE2d 81) (2018) (“Viewed in the light most favorable to the verdict,

the evidence was sufficient to authorize a rational jury to find

Appellant guilty beyond a reasonable doubt of malice murder rather

than voluntary manslaughter.”).

     Although Jones and his family members claimed that Jones

was scared and shot at the sedan only after seeing the passenger

point a gun at him and fire, the physical evidence and other

testimony authorized the jury to discredit their version of events and

instead find that Jones committed an unprovoked aggravated

                                  9
assault resulting in the death of the victims.        Specifically, the

evidence showed that Jones was the only person who possessed or

shot a gun that night, as he admitted firing 16 rounds at the sedan;

all the ballistics evidence matched Jones’s pistol; and no firearm or

other weapon was found in the victims’ car. Further, the jury was

not required to believe Jones’s testimony that he saw the passenger

turn toward him with a gun and shoot, given that the physical

evidence showed that the victims had their passenger-side window

rolled up. Nor was the jury required to credit the story of Jones and

his family members that they had gone to Albany around 2:00 in the

morning for the purpose of visiting a car dealership. See Mims v.

State, 310 Ga. 853, 855 (854 SE2d 742) (2021) (“[A] jury [i]s not

required to believe [a defendant’s] explanation as to his

culpability.”). See also Davenport v. State, 311 Ga. 667, 670 (1) (859

SE2d 52) (2021) (noting that the jury is “the sole arbiter of witness

credibility” and is “free to disbelieve” a witness’s testimony (citation

and punctuation omitted)). In sum, the trial evidence was more

than sufficient to support Jones’s convictions for felony murder. See

                                  10
Watkins v. State, 313 Ga. 573, 577-578 (2) (872 SE2d 293) (2022)

(“Under the circumstances of this case, we conclude that the trial

court, acting as the finder of fact, was authorized to reject Watkins’s

request to find him guilty of voluntary manslaughter and instead to

find Watkins guilty beyond a reasonable doubt of felony murder.”).

We therefore affirm.

     Judgment affirmed. All the Justices concur.




                                  11